Citation Nr: 1510125	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-00 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C, and if so, whether the reopened claim should be granted.

2.  Entitlement to an evaluation in excess of 50 percent prior to February 20, 2013, and an evaluation in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD).

3.  Entitlement to include a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	David Owens, Accredited Agent




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971, with confirmed duty in the Republic of Vietnam.  He is also a recipient of the Combat Infantry Badge.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to service connection for hepatitis C, an evaluation in excess of 50 percent prior to February 20, 2013, and in excess of 70 percent thereafter for PTSD, and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A September 2008 rating decision denied service connection for hepatitis C; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received after the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for hepatitis C.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Factual Background and Analysis

The Veteran's claim of entitlement to service connection for hepatitis C was denied in a September 2008 rating decision based on the RO's determination that the evidence failed to show that the disability was incurred in or caused by military service.  The Veteran filed a timely notice of disagreement (NOD), was furnished a statement of the case (SOC), but failed to perfect the appeal or submit any pertinent evidence within the appeal period.

The evidence associated with the claims file at the time of the September 2008 rating decision included the Veteran's service treatment records, VA treatment records dated through March 2008, treatise information on the history of hepatitis C, VA Fast Letter 04-13 (June 29, 2004), and a July 2008 VA examination report.

In April 2011, the Veteran submitted a statement requesting that the claim be reopened.  

VA treatment records dated from November 2008 through January 2010 document ongoing treatment for hepatitis C with cirrhosis.

In February 2012, VA Dr. S.A. stated he treated the Veteran for chronic hepatitis C and cirrhosis and that the Veteran reported direct exposure to blood of other servicemen while on active duty through air gun vaccinations and shared brushes and razors.  Dr. S.A. opined that the hepatitis C with cirrhosis was, "more likely than not to be related to the above stated events that occurred during the veteran's military service."

In a March 2012 statement, the Veteran contended that he was diagnosed with hepatitis C in service and that he only used drugs one time.  

The Board finds that the February 2012 VA nexus statement is new and material, as it relates to a previously unestablished element of entitlement to service connection for hepatitis C.  Specifically, the statement supports the presence of a nexus between the Veteran's hepatitis C and active service.  Accordingly, reopening of the claim is in order.


ORDER

As new and material evidence has been received, reopening of the claim for service connection for hepatitis C is granted.


REMAND

The Board's review of the record reveals that further development is warranted before the Veteran's remaining claims on appeal are adjudicated. 




Service Connection for Hepatitis C

The Veteran contends that his hepatitis C is related to incidents that occurred in active service, to include a hospitalization in Vietnam, air gun vaccinations, contact with blood from injured soldiers in Vietnam, and shared razors and brushes.

A June 1970 service treatment record (STR) indicates the Veteran had symptoms of malaise, fever followed by chills, anorexia, light-headedness, dark urine, and vomiting for four days with an impression of possible hepatitis.  A July 1970 physical profile was provided for diagnoses of glucose and phosphodehydrogenase deficiency and acute prostatitis that were incurred in the line of duty.  An April 1971 separation examination was negative for any abnormalities and the Veteran indicated a history of hepatitis in a November 1971 report of medical history.

The Veteran submitted treatise information on the history of hepatitis C to demonstrate that many blood samples that tested negative for hepatitis A or B in the 1960s and 1970s were actually positive for hepatitis C.  He argued that it could not be definitively ruled out that his in-service treatment for possible hepatitis was for hepatitis C.

Additionally, VA Fast Letter 04-13 (June 29, 2004), was added to the record to show that hepatitis C was primarily transfused by blood products before 1992 and injection drug use but that transmission by air gun immunizations was "biologically plausible."

An August 2001 VA treatment record reports the Veteran had elevated transaminases and notes the results were suspicious for hepatitis because his wife had a diagnosis.  The Veteran denied other risk factors of hepatitis, including promiscuity, intravenous drug use, and blood transfusions.

In July 2002, the Veteran reported that he was transported via helicopter with another soldier from the field in Vietnam and was in close contact with a combat medic.  He stated he was treated for hepatitis at a Vietnamese hospital.

In connection with July 2002 VA treatment, the Veteran reported a history of yellow jaundice and profound weakness for two to four weeks while in Vietnam, and risk factors of intravenous drug use and intranasal cocaine use but no blood transfusions.  An August 2002 VA treatment record indicates the Veteran had longstanding hepatitis C, genotype 1.

In February 2008, the Veteran reported no intravenous or intramuscular drug use but a risk factor of blood contact from injured soldiers while in Vietnam.  He argued that it could not be ruled out that he had hepatitis C in service because hepatitis C was not testable in the 1970s.

A March 2008 VA treatment record reports that the Veteran had a history of marijuana and cocaine use about 20 years prior.

In a July 2008 VA examination, the Veteran reported a history of hepatitis C for 38 years with current symptoms of fatigue, loss of appetite, enlarged liver, weight loss, arthralgia, nausea, vomiting, jaundice, and abdominal pain.  The examiner identified risk factors for hepatitis C to include tattoos 30 years prior, intravenous drug use, and intranasal cocaine use 30 years prior.  The examiner noted that the Veteran stated he had no history of intravenous drug use but he had contact with blood from injured soldiers and that a September 2006 VA treatment record noted the Veteran reported a distant history of intravenous drug use.  The examiner confirmed a diagnosis of hepatitis C with residual cirrhosis and thrombocytopenia and opined that the likely risk factor was intravenous drug use, with exposure outside of military service.  The examiner further opined that the reported risk factor of air gun inoculations was less likely than not the cause of hepatitis C because even though the air gun injection could theoretically be a source of viral infection, repeated exposure was usually needed for that to occur.  The examiner noted that the Veteran reported a prior history of intravenous drug abuse to the examiner and in prior treatment records and concluded it was more likely that the Veteran contracted hepatitis C from his intravenous drug use, which is known to cause repeated exposure to contaminated needles, rather than air gun injections for small amounts of vaccinations.  

In February 2012 statement, VA Dr. S.A. stated that the Veteran reported direct exposure to blood of other servicemen while on active duty through air gun vaccinations, shared brushes, and razors.  Dr. S.A. opined that the Veteran's hepatitis C and cirrhosis, "are more likely than not to be related to the above stated events that occurred during the veteran's military service."

In March 2012, the Veteran reported that he was diagnosed with hepatitis C in service and only used drugs one time.

In connection with March 2014 VA treatment, the Veteran reported risk factors of air gun vaccinations, intravenous drug use while in the military, no blood transfusions, and that he had hepatitis while in Vietnam.  

The Board finds the July 2008 VA examination report is inadequate for adjudicative purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that when VA provides an examination, that examination must be adequate).  The VA examiner failed to account for all pertinent evidence of record when opining that the risk factor for the Veteran's hepatitis C was intravenous drug use rather than in-service air gun immunizations.  Specifically, the VA examiner did not take into account a July 1970 STR with an impression of possible hepatitis, treatise information indicating that many negative diagnoses of hepatitis A or hepatitis B during the period of the Veteran's service could be hepatitis C, and the Veteran's statements that he was in close contact with blood from other soldiers in Vietnam and shared razors and hair brushes in active duty.  Therefore, the claim must be remanded for another VA opinion with adequate supporting rationale.

Increased Rating for PTSD and TDIU

In April 2011, the Veteran filed a claim for an increased evaluation for his service-connected PTSD.  In February 2013, the Veteran contended that he is unable to secure or follow substantially gainful employment.  An August 2014 rating decision increased the Veteran's rating for PTSD to 70 percent, effective February 20, 2013.

In an April 2010 VA PTSD examination, the Veteran reported symptoms of panic attacks with agoraphobia and claustrophobia, avoidance of crowds, cars and elevators, nightmares, anxiety, irritability, heightened startle response, hyper-alertness, frequent intrusive thoughts, flashbacks, depression, anhedonia, crying spells, suicidal ideation, impaired memory and concentration, decreased appetite, low energy, and limited sociability.  The VA examiner found the Veteran neatly dressed and fully oriented, with fair hygiene, serious, tense, and dysphoric mood, and anxious, depressive thought content.

According to an April 2011 VA treatment record, the Veteran reported worsening depression and panic attacks, that he now avoided crowds and elevators caused him to sweat and have shortness of breath and heart palpitations.  The Veteran further endorsed symptoms of sleep disturbance, anhedonia, guilt, decreased energy and concentration, decreased appetite, hopelessness, anxiety, nightmares, flashbacks, hyperstartle, avoidance, and auditory and visual hallucinations.

In a May 2011 VA PTSD examination, the Veteran reported symptoms of "hearing things," anxiety, sleep impairment, claustrophobia, depression, isolative behavior, difficulty getting along with others, and contended that he stopped working about 12 to 13 years prior, not primarily due to the effects of PTSD.  The VA examiner noted that the Veteran's general coping skills seemed diminished and he had on-going difficulty with mood regulation, "which at times can impact all areas of functioning."  The examiner opined the disorder caused occupational and social impairment with reduced reliability and productivity.  The examiner further opined that the effects of PTSD symptoms could only be speculated at that point but that the Veteran was retired for several years and relationships with significant others seemed limited and related to overall limitations in coping with emotional issues.

In February 2013, the Veteran stated he was unemployable due to his PTSD because he had suicidal thoughts several times per month, neglected hygiene, and was unable to adapt to stressful situations or establish or maintain effective relationships.

The Veteran's representative also noted in a February 2013 statement that the Veteran's PTSD symptoms included neglect of personal appearance and hygiene, isolation, increased startle response, inability to maintain effective relationships, suicidal thoughts, and unprovoked irritability with periods of violence, to include an arrest for fighting with his wife.

In connection with May 2014 VA treatment, the Veteran reported that he was very "jumpy," heard noises that no one else heard, such as the doorbell, felt anxious three to four times per day, and had difficulty sleeping and being in small spaces such as a car or elevator with feelings of claustrophobia.

In a July 2014 VA PTSD examination report, the VA examiner opined the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas with symptoms of depressed mood, anxiety, suspiciousness, panic attacks more than once per week, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty adapting to stressful circumstances, difficulty establishing and maintaining effective work and social relationships, inability to establish and maintain effective relationships, and suicidal ideation.  The examiner noted the Veteran was currently separated from his wife, worked about 17 years prior as a janitor but was injured on the job, and presented with normal speech, logical thought processes, disheveled appearance, depressed affect, and poor eye contact.  The examiner further explained that the Veteran's PTSD symptoms worsened considerably since the last examination because he was a recent victim of a home invasion robbery where he was held against his will and that it increased symptoms of hypervigilance, suspiciousness, social isolation, and that the Veteran was frightened in most social situations, including with his family.  The examiner did not provide an opinion regarding the Veteran's employability.

Following its review of the record, the Board has determined that the Veteran should be afforded another VA examination in order to ascertain whether the Veteran is unemployable due to his service-connected PTSD and diabetes mellitus, type II.

The Board finds the foregoing VA examination reports to be inadequate for adjudicative purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2014 VA opinion failed to provide an opinion on the Veteran's employability and the examiner noted that the Veteran's PTSD caused difficulty establishing and maintaining effective work and social relationships but also indicated that the PTSD caused inability to establish and maintain effective relationships.  Therefore, the subsequent VA opinion must provide a clear assessment of the severity of the Veteran's PTSD symptoms and an opinion concerning the impact of the disorder on the Veteran's employability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from August 2014 to the present.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include VA Medical Center treatment records for the time period from August 2014 to the present.

2. Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of the Veteran's hepatitis C.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on the review of the Veteran's pertinent history and the examination results, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disability is etiologically related to the Veteran's active service.  The examiner is directed to specifically comment on the June 1970 STR impression of possible hepatitis.  The examiner is further directed to specifically comment on whether the Veteran's in-service air gun immunizations, exposure to other soldiers' blood, and shared razors and brushes are risk factors for hepatitis C.

The rationale for all opinions expressed should also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3. The Veteran also should be afforded a VA examination by an examiner or examiners with sufficient expertise to determine the nature and extent of all impairment due to the service-connected PTSD and the impact of the service-connected PTSD and diabetes mellitus, type II, on the Veteran's employability.  All pertinent evidence of record must be made available to and reviewed by the VA examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  

In addition, the examiner(s) should be requested to provide an opinion as to whether the Veteran's service-connected PTSD is sufficient by itself or in combination with his service-connected diabetes mellitus, type II, to preclude the Veteran from obtaining or retaining any form of substantially gainful employment consistent with his education and occupational background.  

The rationale for all opinions expressed should also be provided.  If any required opinion cannot be provided, the examiner(s) should explain why.  If an opinion cannot be provided without resorting to mere speculation, complete explanation as to why this is so should be provided.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner(s) should identify the additional information that is needed.  

4. The RO or the AMC should also undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should adjudicate the reopened claim for service connection for hepatitis C on a de novo basis and readjudicate the other issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


